DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. EP20200221.8 filed on 06 October 2020.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 05 October 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites, “producing a terminal-side measure of supply temperature from the terminal-side supply temperature signal” and “comparing the actual demand for power to the value of maximum available power”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person reads (observes) temperature from a temperature sensor data, as well as, the person compares (evaluates) two power values. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim further recites, “estimating a percentage demand signal as a function of the terminal-side measure of supply temperature” and “estimating an actual demand for power by rescaling a value of maximum available power by the percentage demand signal”. The estimating limitations may be performed through a mathematical calculation. Upon consideration of the Specification, no description is provided offering support for the estimating that would suggest anything different than a mathematical calculation. Under its broadest reasonable interpretation, if a claim limitation covers a mathematical concept, then it recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “reading a terminal-side supply temperature signal indicative of a supply temperature of the terminal unit”. When so evaluated, this limitation does not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g).
The claim recites the additional limitations “if the actual demand for power exceeds the value of maximum available power: producing a first flow control signal based on the value of maximum available power; and controlling a flow of a fluid through the source-side circuit based on the first flow control signal”. While the limitation “controlling a flow of a fluid through the source-side circuit based on the first flow control signal” integrates the judicial exception into a practical application, the additional limitations is not given a patentable weight in claim 1. The additional limitations are conditional limitations in a method claim. In accord with MPEP 2111.04 (II) “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” As a result, the additional limitations of claim 7 are not required to be met. The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a). The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application. 
Examiner recommends that Applicant considers incorporating claim 6 into claim 1, which would integrate the judicial exception into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the limitations “reading a terminal-side supply temperature signal indicative of a supply temperature of the terminal unit” represent functions that are well-understood, routine, and conventional because they are claimed in a merely generic manner, such as receiving signal from a temperature sensor indicative of a temperature. As shown in as demonstrated in TAKENAKA et al. (US 2020/0348064 A1) paragraph [0049] (“The inflow temperature sensor 35a measures an inflow temperature that is the temperature of a heat medium that flows into the indoor unit. The outflow temperature sensor 35b measures an outflow temperature that is the temperature of a heat medium that flows out from the indoor unit.”), Terzic et al. (US 2021/0140695 A1) paragraph [0092] (“Various sensors can be used to detect and transmit measurement of the heat exchanger 118. The sensors can include sensors that are integrated with the heat exchanger 118, including sensors for: Temperature Source, In (TSource, In); Temperature Source, Out (TSource, In); Temperature Load, Out (TLoad, Out); Temperature Load, In (TLoad, In)”), and Fread et al. (US 2020/0241577 A1) Abstract (“A central plant includes a plurality of subplants including a chiller configured to output supply water at a supply water temperature, a sensor configured obtain a measurement of the supply water temperature, and a control system.”), “reading a terminal-side supply temperature signal indicative of a supply temperature of the terminal unit”, as recited in claim 1, is well-understood, routine, and conventional. The claim is not patent eligible.

Dependent claims 2-4, 8-9 are directed to further defining the abstract idea as recited in independent claim 1.
The recitations of claims 5, 7 simply add more detail to or are cumulative to the abstract idea of claim 1.

Regarding claim 11, the claim recites, “a source side controller; and a terminal-side controller programmed to: … produce a terminal-side measure of supply temperature from the terminal-side supply temperature signal” and “compare the actual demand for power to the value of maximum available power”, “read a signal indicative of maximum available power”, and “produce a value of maximum available power from the signal indicative of maximum available power”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of “a source side controller; and a terminal-side controller”. That is, other than reciting “a source side controller; and a terminal-side controller”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person reads (observes) temperature from a temperature sensor data, the person reads and compares (evaluates) power values. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim further recites, “estimate a percentage demand signal as a function of the terminal-side measure of supply temperature” and “estimate an actual demand for power by rescaling the value of maximum available power by the percentage demand signal”. The estimating limitations may be performed through a mathematical calculation. Upon consideration of the Specification, no description is provided offering support for the estimating that would suggest anything different than a mathematical calculation. Based on the description provided in the specification and the features recited in the claim, the source side controller and the terminal-side controller are generic controller. Under its broadest reasonable interpretation, if a claim limitation covers a mathematical concept, then it recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites “read a terminal-side supply temperature signal indicative of a supply temperature from a temperature sensor associated with a terminal unit for heating and/or ventilation and/or air-conditioning”. When so evaluated, this limitation does not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g).  The claim recites the additional limitations “transmit the percentage demand signal to the source-side controller”, “receive the percentage demand signal from the terminal-side controller”, “if the actual demand for power exceeds the value of maximum available power: produce a first flow control signal based on the value of maximum available power; and transmit the first flow control signal to a flow regulator of a heating and/or ventilation and/or air-conditioning circuit”. The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, these additional limitations are not indicative of integration into a practical application as it is merely producing, transmitting and receiving signals (“to apply generically”) with the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a). The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the limitations “read a terminal-side supply temperature signal indicative of a supply temperature from a temperature sensor associated with a terminal unit for heating and/or ventilation and/or air-conditioning” represent functions that are well-understood, routine, and conventional because they are claimed in a merely generic manner, such as receiving signal from a temperature sensor indicative of a temperature. As shown in as demonstrated in TAKENAKA et al. (US 2020/0348064 A1) paragraph [0049] (“The inflow temperature sensor 35a measures an inflow temperature that is the temperature of a heat medium that flows into the indoor unit. The outflow temperature sensor 35b measures an outflow temperature that is the temperature of a heat medium that flows out from the indoor unit.”), Terzic et al. (US 2021/0140695 A1) paragraph [0092] (“Various sensors can be used to detect and transmit measurement of the heat exchanger 118. The sensors can include sensors that are integrated with the heat exchanger 118, including sensors for: Temperature Source, In (TSource, In); Temperature Source, Out (TSource, In); Temperature Load, Out (TLoad, Out); Temperature Load, In (TLoad, In)”), and Fread et al. (US 2020/0241577 A1) Abstract (“A central plant includes a plurality of subplants including a chiller configured to output supply water at a supply water temperature, a sensor configured obtain a measurement of the supply water temperature, and a control system.”), “reading a terminal-side supply temperature signal indicative of a supply temperature of the terminal unit”, as recited in claim 1, is well-understood, routine, and conventional. The additional limitations of “transmit the percentage demand signal to the source-side controller”, “receive the percentage demand signal from the terminal-side controller”, “if the actual demand for power exceeds the value of maximum available power: produce a first flow control signal based on the value of maximum available power; and transmit the first flow control signal to a flow regulator of a heating and/or ventilation and/or air-conditioning circuit” do not amount to significantly more as they are merely a general recitation of applying the abstract idea, and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.

Dependent claim 12 recites general recitation of applying the abstract idea.
The recitations of claims 13-14 simply add more detail to or are cumulative to the abstract idea of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TAKENAKA et al. (US 2020/0348064 A1), hereinafter ‘Takenaka’, in view of Terzic et al. (US 2021/0140695 A1), hereinafter ‘Terzic’.

Regarding claim 1, Takenaka teaches:
A method of controlling heat exchange via a terminal unit of a terminal-side circuit of a system for heating and/or ventilation and/or air-conditioning with a source-side circuit coupled to the terminal-side circuit, the method comprising: (Takenaka: Figure 1; [0006] “An air-conditioning system according to one embodiment of the present disclosure includes a heat-source device that includes a compressor and a heat-source-side heat exchanger; a relay device that includes a pump and an intermediate heat exchanger …”; [0007] “An air-conditioning control method according to another embodiment of the present disclosure is an air-conditioning control method of an air-conditioning system that includes a refrigerant circuit, formed by a compressor, a heat-source-side heat exchanger …”; [0034] “The heat-source device 10 includes a heat-source-side fan 16 and a heat-source-side controller 17. The relay device 20 includes a relaying controller 24. Each of the indoor units 30a to 30f includes a load-side fan 33 and a load-side controller 34. The heat-source-side fan 16 sends outside air to the heat-source-side heat exchanger 13. The load-side fan 33 sends indoor air to the load-side heat exchanger 31.”; [0067] “The heat-source-side controller 17, the relaying controller 24, the load-side controller 34 of each of the indoor units 30a to 30f can each be formed by an arithmetic unit such as a microcomputer and software that is configured to perform each of the aforementioned functions in cooperation with such an arithmetic unit.”) [Any one or a combination of the indoor units 30a to 30f reads on “a terminal unit”. The circuit to the right and the left of the intermediate heat exchanger 21, as illustrated in the figure 1, reads on “a terminal-side circuit of a system”, and “a source-side circuit”, respectively.] 
reading a terminal-side supply temperature signal indicative of a supply temperature of the terminal unit; producing a terminal-side measure of supply temperature from the terminal-side supply temperature signal; (Takenaka: Figure 1-2; [0049] “Further, each of the plurality of indoor units 30a to 30f is provided with an inflow temperature sensor 35a and an outflow temperature sensor 35b. The inflow temperature sensor 35a measures an inflow temperature that is the temperature of a heat medium that flows into the indoor unit. The outflow temperature sensor 35b measures an outflow temperature that is the temperature of a heat medium that flows out from the indoor unit. FIG. 1 shows an example in which the inflow temperature sensor 35a is provided upstream of the load-side heat exchanger 31 and the inflow temperature sensor 35a is provided downstream of the flow control valve 32.”) [The inflow temperature sensor 35a reads on “a terminal-side supply temperature”. Figure 2 illustrates the temperature sensor 35a signal being read by the load-side controller 34.]
comparing the actual demand for power to the value of maximum available power; if the actual demand for power exceeds the value of maximum available power: producing a first flow control signal based on the value of maximum available power; and controlling a flow of a fluid through the source-side circuit based on the first flow control signal. (Takenaka: [0054] “The memory 24a stores a determining capability value 243 used as a criterion for determining whether to increase or decrease the rotation frequency of at least either the compressor 11 or the pump 23. That is, the determining capability value 243 is a value that is used as a criterion for determining the contents of control on the compressor 11 and the pump 23, and is set within a range of, for example, 90% to 100%. The memory 24a stores differential pressure allowable value information 244 that associates a total capability value that is the sum of capabilities exhibited by the indoor units 30a to 30f with a differential pressure allowable range set in association with an inlet-outlet differential pressure of the pump 23. The differential pressure allowable range is a range that allows the compressor 11 and the pump 23 to maintain their respective rotation frequencies.”; [0060] “In a case where the load processing unit 24e has determined that the exhibited capability value is not less than the determining capability value 243, the operation processing unit 24f increases the rotation frequency of the compressor 11 by a preset compressor incremental value when the pump differential pressure value is larger than the upper limit value of the differential pressure allowable range. The operation processing unit 24f increases the rotation frequency of the compressor 11 by the compressor incremental value every time the conditions that the exhibited capability value is not less than the determining capability value 243 and the pump differential pressure value is larger than the upper limit value of the differential pressure allowable range are met in the aforementioned chronologically comparing process.”) [The exhibited capability value reads on “the actual demand for power”, and the determining capability value 243 reads on “maximum available power”. The exhibited capability value not less than reads on “exceeds …”.]

Takenaka further, implicitly teaches:
estimating a percentage demand signal as a function of the terminal-side measure of supply temperature; estimating an actual demand for power by rescaling a value of maximum available power by the percentage demand signal; (Takenaka: [0055] “The flow rate computing unit 24b calculates the flow rate of a heat medium of each of the indoor units 30a to 30f. The temperature difference computing unit 24c calculates an inlet-outlet temperature difference that is a temperature difference between the inflow temperature measured by the inflow temperature sensor 35a and the outflow temperature measured by the outflow temperature sensor 35b. The capability computing unit 24d calculates, using the flow rate calculated by the flow rate computing unit 24b and the inlet-outlet temperature difference calculated by the temperature difference computing unit 24c, an exhibited capability value that indicates a capability exhibited by each of the indoor units 30a to 30f.”; [0056] “The load processing unit 24e calculates a load of each of the indoor units 30a to 30f using the exhibited capability value calculated by the capability computing unit 24d. Note here that the load of each of the indoor units 30a to 30f increases as the proportion of the exhibited capability value to the maximum capability value increases. Further, the load processing unit 24e selects an indoor unit with the highest load of the indoor units 30a to 30f. The indoor unit with the highest load selected by the load processing unit 24e is hereinafter also referred to as “maximum load indoor unit”. Moreover, the load processing unit 24e determines whether the exhibited capability value of the maximum load indoor unit is less than the determining capability value 243.”) [The load reads on “an actual demand for power”.]

Takenaka does not explicitly teach: estimating a percentage demand signal as a function of the terminal-side measure of supply temperature; estimating an actual demand for power by rescaling a value of maximum available power by the percentage demand signal.
Terzic teaches:
estimating a percentage demand signal as a function of the terminal-side measure of supply temperature; estimating an actual demand for power by rescaling a value of maximum available power by the percentage demand signal. (Terzic: [0119] “In some examples, the control pump 102 calculates the flow in real time and the HX card 222 gets signals from temperature sensors installed on inlet and outlet of heat exchanger(s) 118. The temperature difference is calculated in real time on the HX card 222 and together with flow used to calculate heat load (Q) required in the system load 110a, 110b, 110c, 110d of the building 104 in real time.”; [0145] “FIG. 4A illustrates a graph 400 of an example heat load profile for a load such as for the load 110a, 110b, 110c, 110d of the building 104 (FIG. 1B), for example, for a projected or measured “design day”. The load profile illustrates the operating hours percentage versus the heat load percentage (heat load refers to either heating load or cooling load). For example, as shown, many example systems may require operation at only 0% to 60% load capacity 90% of the time or more. In some examples, a control pump 102 may be selected for best efficiency operation at partial load, for example on or about 50% of peak load. Note that, ASHRAE® 90.1 standard for energy savings requires control of devices that will result in pump motor demand of no more than 30% of design wattage at 50% of design water flow (e.g. 70% energy savings at 50% of peak load). The heat load can be measured in BTU/hr (kW).”) [The heat load (Q) reads on “demand signal”, and the load percentage reads on “a percentage demand signal …”. Load side reads on “the terminal-side”, and the delta T at the load side is a temperature difference between the supply and return or inlet and outlet, and therefore the temperature on the load side being used to determine the load reads on “a function of the terminal-side measure of supply temperature”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takenaka and Terzic before them, to modify the calculation of the load value to incorporate a calculation of a load percentage value of a maximum capability value.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for additional use of the load information, such as, for determining a proper size pump for best efficiency (Terzic: [0145] “FIG. 4A illustrates a graph 400 of an example heat load profile for a load such as for the load 110a, 110b, 110c, 110d of the building 104 (FIG. 1B), for example, for a projected or measured “design day”. The load profile illustrates the operating hours percentage versus the heat load percentage (heat load refers to either heating load or cooling load). For example, as shown, many example systems may require operation at only 0% to 60% load capacity 90% of the time or more. In some examples, a control pump 102 may be selected for best efficiency operation at partial load, for example on or about 50% of peak load. Note that, ASHRAE® 90.1 standard for energy savings requires control of devices that will result in pump motor demand of no more than 30% of design wattage at 50% of design water flow (e.g. 70% energy savings at 50% of peak load). The heat load can be measured in BTU/hr (kW).”).

Regarding claim 2, Takenaka and Terzic teach all the features of claim 1.
Terzic further teaches:
using a cooling curve to estimate the percentage demand signal as a function of the terminal-side measure of supply temperature. (Terzic: [0119] “In some examples, the control pump 102 calculates the flow in real time and the HX card 222 gets signals from temperature sensors installed on inlet and outlet of heat exchanger(s) 118. The temperature difference is calculated in real time on the HX card 222 and together with flow used to calculate heat load (Q) required in the system load 110a, 110b, 110c, 110d of the building 104 in real time.”; [0145] “FIG. 4A illustrates a graph 400 of an example heat load profile for a load such as for the load 110a, 110b, 110c, 110d of the building 104 (FIG. 1B), for example, for a projected or measured “design day”. The load profile illustrates the operating hours percentage versus the heat load percentage (heat load refers to either heating load or cooling load).”) [The function for calculating the cooling load reads on “a cooling curve”.]
The motivation to combine Takenaka and Terzic, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 3, Takenaka and Terzic teach all the features of claim 1.
Terzic further teaches:
using a heating curve to estimate the percentage demand signal as a function of the terminal-side measure of supply temperature. (Terzic: [0119] “In some examples, the control pump 102 calculates the flow in real time and the HX card 222 gets signals from temperature sensors installed on inlet and outlet of heat exchanger(s) 118. The temperature difference is calculated in real time on the HX card 222 and together with flow used to calculate heat load (Q) required in the system load 110a, 110b, 110c, 110d of the building 104 in real time.”; [0145] “FIG. 4A illustrates a graph 400 of an example heat load profile for a load such as for the load 110a, 110b, 110c, 110d of the building 104 (FIG. 1B), for example, for a projected or measured “design day”. The load profile illustrates the operating hours percentage versus the heat load percentage (heat load refers to either heating load or cooling load).”) [The function for calculating the heating load reads on “a cooling curve”.]
The motivation to combine Takenaka and Terzic, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Takenaka and Terzic teach all the features of claim 1.
Terzic further teaches:
reading a set point signal indicative of a temperature set point; producing a temperature set point from the set point signal; and estimating a percentage demand signal as a function of the terminal-side measure of supply temperature and as a function of the temperature set point. (Terzic: [0065], Figure 1B “Referring still to FIG. 1B, the output properties of each control pump 102, 122 can be controlled to, for example, achieve a temperature setpoint or pressure setpoint at the combined output properties represented or detected by external sensor 114, shown at the load 110d at one point of the building 104 (the highest point in this example).”; [0066] “One or more controllers 116 (e.g. processors) may be used to coordinate the output (e.g. temperature, pressure, and flow) of some or all of the devices of the building system 100.”; [0119] “In some examples, the control pump 102 calculates the flow in real time and the HX card 222 gets signals from temperature sensors installed on inlet and outlet of heat exchanger(s) 118. The temperature difference is calculated in real time on the HX card 222 and together with flow used to calculate heat load (Q) required in the system load 110a, 110b, 110c, 110d of the building 104 in real time.”; [0133] “3. Tload, out control (Feedback method). The supply temperature on the load side of the heat transfer module 220, 230 is kept at a fixed set point as per design conditions or controlled by a set temperature difference from Tsource, in. The setpoint is controlled by varying the source side pump flow.”; [0145] “FIG. 4A illustrates a graph 400 of an example heat load profile for a load such as for the load 110a, 110b, 110c, 110d of the building 104 (FIG. 1B), for example, for a projected or measured “design day”. The load profile illustrates the operating hours percentage versus the heat load percentage (heat load refers to either heating load or cooling load). For example, as shown, many example systems may require operation at only 0% to 60% load capacity 90% of the time or more. In some examples, a control pump 102 may be selected for best efficiency operation at partial load, for example on or about 50% of peak load. Note that, ASHRAE® 90.1 standard for energy savings requires control of devices that will result in pump motor demand of no more than 30% of design wattage at 50% of design water flow (e.g. 70% energy savings at 50% of peak load). The heat load can be measured in BTU/hr (kW).”) [The set point of the supply temperature on the load side reads on “a temperature set point”.]
The motivation to combine Takenaka and Terzic, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 5, Takenaka and Terzic teach all the features of claim 1.
Takenaka further teaches:
A controlling the flow of the fluid through the source-side circuit in accordance with the first flow control signal such that an amount of heat transferred via the source-side circuit corresponds to the value of maximum available power. (Takenaka: [0060] “In a case where the load processing unit 24e has determined that the exhibited capability value is not less than the determining capability value 243, the operation processing unit 24f increases the rotation frequency of the compressor 11 by a preset compressor incremental value when the pump differential pressure value is larger than the upper limit value of the differential pressure allowable range. The operation processing unit 24f increases the rotation frequency of the compressor 11 by the compressor incremental value every time the conditions that the exhibited capability value is not less than the determining capability value 243 and the pump differential pressure value is larger than the upper limit value of the differential pressure allowable range are met in the aforementioned chronologically comparing process.”; [0061] “In a case where the load processing unit 24e has determined that the exhibited capability value is not less than the determining capability value 243, the operation processing unit 24f increases the rotation frequency of the pump 23 by a preset pump incremental value when the pump differential pressure value is smaller than the lower limit value of the differential pressure allowable range. The operation processing unit 24f increases the rotation frequency of the pump 23 by the pump incremental value every time the conditions that the exhibited capability value is not less than the determining capability value 243 and the pump differential pressure value is smaller than the lower limit value of the differential pressure allowable range are met in the aforementioned chronologically comparing process.”)

Regarding claim 6, Takenaka and Terzic teach all the features of claim 1.
Takenaka further teaches:
if the actual demand for power is less than the value of maximum available power: producing a second flow control signal based on the actual demand for power; and controlling the flow of the fluid through the source-side circuit in accordance with the second flow control signal. (Takenaka: [0074], figure 4 “Next, the load processing unit 24e determines whether the exhibited capability value of the maximum load indoor unit is less than the determining capability value 243 (step S108). When the exhibited capability value of the maximum load indoor unit is less than the determining capability value 243 (YES in step S108), the load processing unit 24e sets an energy-saving flag. The term “energy-saving flag” here refers to a flag that indicates the feasibility of energy-saving control that reduces the rotation frequency of at least either the compressor 11 or the pump 23.”) [The exhibited capability value less than reads on “the actual demand for power is less than …”.]

Regarding claim 10:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 11, Takenaka teaches:
A system comprising: (Takenaka: Figure 1; [0006] “An air-conditioning system according to one embodiment of the present disclosure includes a heat-source device that includes a compressor and a heat-source-side heat exchanger; a relay device that includes a pump and an intermediate heat exchanger …”; [0007] “An air-conditioning control method according to another embodiment of the present disclosure is an air-conditioning control method of an air-conditioning system that includes a refrigerant circuit, formed by a compressor, a heat-source-side heat exchanger …”; [0034] “The heat-source device 10 includes a heat-source-side fan 16 and a heat-source-side controller 17. The relay device 20 includes a relaying controller 24. Each of the indoor units 30a to 30f includes a load-side fan 33 and a load-side controller 34. The heat-source-side fan 16 sends outside air to the heat-source-side heat exchanger 13. The load-side fan 33 sends indoor air to the load-side heat exchanger 31.”)
a source-side controller; and a terminal-side controller programmed to: (Takenaka: Figure 2) [A combination of the heat-source-side controller 17 and part of the relaying controller 24 reads on “a source-side controller”, and a combination of the load-side controller 34 and part of the relaying controller 24 reads on “a terminal-side controller”.]
read a terminal-side supply temperature signal indicative of a supply temperature from a temperature sensor associated with a terminal unit for heating and/or ventilation and/or air-conditioning; produce a terminal-side measure of supply temperature from the terminal-side supply temperature signal; (Takenaka: Figure 1-2; [0049] “Further, each of the plurality of indoor units 30a to 30f is provided with an inflow temperature sensor 35a and an outflow temperature sensor 35b. The inflow temperature sensor 35a measures an inflow temperature that is the temperature of a heat medium that flows into the indoor unit. The outflow temperature sensor 35b measures an outflow temperature that is the temperature of a heat medium that flows out from the indoor unit. FIG. 1 shows an example in which the inflow temperature sensor 35a is provided upstream of the load-side heat exchanger 31 and the inflow temperature sensor 35a is provided downstream of the flow control valve 32.”) [The inflow temperature sensor 35a reads on “a terminal-side supply temperature”. Figure 2 illustrates the temperature sensor 35a signal being read by the load-side controller 34.]
the source-side controller programmed to: … read a signal indicative of maximum available power; produce a value of maximum available power from the signal indicative of maximum available power; (Takenaka: [0054] “The memory 24a stores a determining capability value 243 used as a criterion for determining whether to increase or decrease the rotation frequency of at least either the compressor 11 or the pump 23. That is, the determining capability value 243 is a value that is used as a criterion for determining the contents of control on the compressor 11 and the pump 23, and is set within a range of, for example, 90% to 100%. The memory 24a stores differential pressure allowable value information 244 that associates a total capability value that is the sum of capabilities exhibited by the indoor units 30a to 30f with a differential pressure allowable range set in association with an inlet-outlet differential pressure of the pump 23. The differential pressure allowable range is a range that allows the compressor 11 and the pump 23 to maintain their respective rotation frequencies.”; [0057] “In a case where the load processing unit 24e has determined that the exhibited capability value is less than the determining capability value 243, the operation processing unit 24f exercises control to reduce the rotation frequency of at least either the compressor 11 or the pump 23. On the other hand, in a case where the load processing unit 24e has determined that the exhibited capability value is not less than the determining capability value 243, the operation processing unit 24f exercises control to increase the rotation frequency of at least either the compressor 11 or the pump 23. Note here that the rotation frequency of the compressor 11 corresponds to the operating frequency of the compressor motor. Further, the rotation frequency of the pump 23 corresponds to the rotational frequency of the motor of the pump 23.”) [The load processing unit 24e using the determining capability value 243 from the memory 24a reads on “read …” and “produce a value of maximum available power”.]
compare the actual demand for power to the value of maximum available power; and if the actual demand for power exceeds the value of maximum available power: produce a first flow control signal based on the value of maximum available power; and transmit the first flow control signal to a flow regulator of a heating and/or ventilation and/or air-conditioning circuit. (Takenaka: [0060] “In a case where the load processing unit 24e has determined that the exhibited capability value is not less than the determining capability value 243, the operation processing unit 24f increases the rotation frequency of the compressor 11 by a preset compressor incremental value when the pump differential pressure value is larger than the upper limit value of the differential pressure allowable range. The operation processing unit 24f increases the rotation frequency of the compressor 11 by the compressor incremental value every time the conditions that the exhibited capability value is not less than the determining capability value 243 and the pump differential pressure value is larger than the upper limit value of the differential pressure allowable range are met in the aforementioned chronologically comparing process.”) [The exhibited capability value reads on “the actual demand for power”, and the determining capability value 243 reads on “maximum available power”. The exhibited capability value not less than reads on “exceeds …”. The compressor 11 or the pump 23 reads on “a flow regulator of a heating and/or ventilation and/or air-conditioning circuit”.]

Takenaka further, implicitly teaches:
estimate a percentage demand signal as a function of the terminal-side measure of supply temperature; transmit the percentage demand signal to the source-side controller; receive the percentage demand signal from the terminal-side controller; estimate an actual demand for power by rescaling the value of maximum available power by the percentage demand signal. (Takenaka: [0055] “The flow rate computing unit 24b calculates the flow rate of a heat medium of each of the indoor units 30a to 30f. The temperature difference computing unit 24c calculates an inlet-outlet temperature difference that is a temperature difference between the inflow temperature measured by the inflow temperature sensor 35a and the outflow temperature measured by the outflow temperature sensor 35b. The capability computing unit 24d calculates, using the flow rate calculated by the flow rate computing unit 24b and the inlet-outlet temperature difference calculated by the temperature difference computing unit 24c, an exhibited capability value that indicates a capability exhibited by each of the indoor units 30a to 30f.”; [0056] “The load processing unit 24e calculates a load of each of the indoor units 30a to 30f using the exhibited capability value calculated by the capability computing unit 24d. Note here that the load of each of the indoor units 30a to 30f increases as the proportion of the exhibited capability value to the maximum capability value increases. Further, the load processing unit 24e selects an indoor unit with the highest load of the indoor units 30a to 30f. The indoor unit with the highest load selected by the load processing unit 24e is hereinafter also referred to as “maximum load indoor unit”. Moreover, the load processing unit 24e determines whether the exhibited capability value of the maximum load indoor unit is less than the determining capability value 243.”) [The load reads on “an actual demand for power”.]

Takenaka does not explicitly teach: estimate a percentage demand signal as a function of the terminal-side measure of supply temperature; transmit the percentage demand signal to the source-side controller; receive the percentage demand signal from the terminal-side controller; estimate an actual demand for power by rescaling the value of maximum available power by the percentage demand signal.
Terzic teaches:
estimate a percentage demand signal as a function of the terminal-side measure of supply temperature; transmit the percentage demand signal to the source-side controller; receive the percentage demand signal from the terminal-side controller; estimate an actual demand for power by rescaling the value of maximum available power by the percentage demand signal. (Terzic: [0119] “In some examples, the control pump 102 calculates the flow in real time and the HX card 222 gets signals from temperature sensors installed on inlet and outlet of heat exchanger(s) 118. The temperature difference is calculated in real time on the HX card 222 and together with flow used to calculate heat load (Q) required in the system load 110a, 110b, 110c, 110d of the building 104 in real time.”; [0145] “FIG. 4A illustrates a graph 400 of an example heat load profile for a load such as for the load 110a, 110b, 110c, 110d of the building 104 (FIG. 1B), for example, for a projected or measured “design day”. The load profile illustrates the operating hours percentage versus the heat load percentage (heat load refers to either heating load or cooling load). For example, as shown, many example systems may require operation at only 0% to 60% load capacity 90% of the time or more. In some examples, a control pump 102 may be selected for best efficiency operation at partial load, for example on or about 50% of peak load. Note that, ASHRAE® 90.1 standard for energy savings requires control of devices that will result in pump motor demand of no more than 30% of design wattage at 50% of design water flow (e.g. 70% energy savings at 50% of peak load). The heat load can be measured in BTU/hr (kW).”) [The heat load (Q) reads on “demand signal”, and the load percentage reads on “a percentage demand signal …”. Load side reads on “the terminal-side”, and the delta T at the load side is a temperature difference between the supply and return or inlet and outlet, and therefore the temperature on the load side being used to determine the load reads on “a function of the terminal-side measure of supply temperature”.] (Terzic: [0066] “One or more controllers 116 (e.g. processors) may be used to coordinate the output (e.g. temperature, pressure, and flow) of some or all of the devices of the building system 100. The controllers 116 can include a main centralized controller in some example embodiments, and/or can have some of the functions distributed to one or more of the devices in the overall system of the building system 100 in some example embodiments.”; [0151] “The memory 508a may also store other data, such as the load profile graph 400 (FIG. 4) or load profile graph 420 (FIG. 4B) for the measured “design day” or average annual load.”; [0156] “At step 762, the controllers 116 determine whether the heat exchanger 118 has been operating continuously at part load, which can be any part load or can be a specified maximum such as at most 90% full load. If so, at event 764 the timer 764 is started. If not, the controllers 116 loop back to step 760. At step 766, the controllers 116 determines whether the part load has occurred continuously for a specified period of time, for example at least 7 days.”) [The steps 762 and 766 using the load % from the memory 508a reads on “transmit …” and “receive the percentage demand signal”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takenaka and Terzic before them, to modify the calculation of the load value to incorporate a calculation of a load percentage value of a maximum capability value.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for additional use of the load information, such as, for determining a proper size pump for best efficiency (Terzic: [0145] “FIG. 4A illustrates a graph 400 of an example heat load profile for a load such as for the load 110a, 110b, 110c, 110d of the building 104 (FIG. 1B), for example, for a projected or measured “design day”. The load profile illustrates the operating hours percentage versus the heat load percentage (heat load refers to either heating load or cooling load). For example, as shown, many example systems may require operation at only 0% to 60% load capacity 90% of the time or more. In some examples, a control pump 102 may be selected for best efficiency operation at partial load, for example on or about 50% of peak load. Note that, ASHRAE® 90.1 standard for energy savings requires control of devices that will result in pump motor demand of no more than 30% of design wattage at 50% of design water flow (e.g. 70% energy savings at 50% of peak load). The heat load can be measured in BTU/hr (kW).”).

Regarding claim 12, Takenaka and Terzic teach all the features of claim 1.
Terzic further teaches:
wherein the source-side controller is programmed to transmit the first flow control signal to a flow regulator of a heating and/or ventilation and/or air-conditioning circuit, the first flow control signal causing the flow regulator to control the flow of the fluid through the heating and/or ventilation and/or air-conditioning circuit such that an amount of heat transferred via the heating and/or ventilation and/or air-conditioning circuit matches or substantially matches the value of maximum available power. (Terzic: [0134] “4. Proportional Flow Matching. Proportional flow matching is the term used to express that the source side volumetric flow will match the load side volumetric flow according to the ratio of the absolute value of [ρload×Cload×abs(Tload, in, design−Tload, out, design)]/[ρsource×Csource×abs(Tsource, out, design−Tsource, in, design)]. For example, if the ratio is 1.2, then the required source side flow is 1.2 load side flow. The inputs used to calculate this ratio is taken from the selection software design conditions. The user can modify these parameters if any of these conditions change in the future.”; [0135] “5. Maximize Source Side Delta T with constant temperature approach and constant load side Delta T. The controllers 116 reduce the source side flow to attain lower return temperatures to the source in heating and higher return temperatures in cooling—maximizing the source side delta T. This is beneficial for applications using boilers and chillers as the return temperature directly affects the efficiency of the equipment. In this control method, the source side flow is reduced to ensure that the temperature difference between the source side supply temperature and the load side supply temperature remains the same as per design and the same load side design difference between Tload, in and Tload, out. For part load conditions, the source side flow is reduced even less than with the proportional flow matching scenario. For condensing boilers, the lower return temperature helps increase the efficiency of the boiler. For chillers, the high return temperature increase chiller efficiency. In addition, the lower source side flow saves pumping energy.”)
The motivation to combine Takenaka and Terzic, which teach the features of the present claim, as submitted in claim 11, is incorporated herein.

Regarding claim 14, Takenaka and Terzic teach all the features of claim 1.
Takenaka further teaches:
a system controller running a first isolated user space instance and a second isolated user space instance, the first isolated user space instance being different from the second isolated user space instance, the first isolated user space instance being in operative communication with the second isolated user space instance; wherein the first isolated user space instance comprises the terminal-side controller; and wherein the second isolated user space instance comprises the source-side controller. (Takenaka: [0067] “The heat-source-side controller 17, the relaying controller 24, the load-side controller 34 of each of the indoor units 30a to 30f can each be formed by an arithmetic unit such as a microcomputer and software that is configured to perform each of the aforementioned functions in cooperation with such an arithmetic unit. The heat-source-side controller 17, the relaying controller 24, the load-side controller 34 of each of the indoor units 30a to 30f may each include hardware such as a circuit device that is configured to perform some or all of the aforementioned functions. The memory 17a and the memory 24a can each be, for example, a random-access memory (RAM), a read-only memory (ROM), a programmable ROM (PROM) such as a flash memory, or a hard disk drive (HDD).”) [A combination of the heat-source-side controller 17, the relaying controller 24, and the load-side controller 34 reads on “a system controller”.]


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, in view of Terzic, further in view of Fread et al. (US 2020/0241577 A1), hereinafter ‘Fread’.
Regarding claim 13, Takenaka and Terzic teach all the features of claim 11.
Takenaka and Terzic do not explicitly teach: a system controller having a system on a chip; wherein the terminal-side controller is arranged on the system on a chip of the system controller; and the source-side controller is arranged on the system on a chip of the system controller.
Fread teaches:
a system controller having a system on a chip; wherein the terminal-side controller is arranged on the system on a chip of the system controller; and the source-side controller is arranged on the system on a chip of the system controller. (Fread: Abstract “A central plant includes a plurality of subplants including a chiller configured to output supply water at a supply water temperature, a sensor configured obtain a measurement of the supply water temperature, and a control system. The control system is configured to calculate an additional load factor based on the measurement of the supply water temperature and a supply water temperature setpoint, obtain an actual load for the chiller, calculate an effective load based on the additional load factor and the actual load, generate load allocations for the plurality of subplants based on the effective load, and control the plurality of subplants to operate in accordance with the load allocations.”; [0089] As used herein, the term “circuit” may include hardware structured to execute the functions described herein. In some embodiments, each respective “circuit” may include machine-readable media for configuring the hardware to execute the functions described herein. The circuit may be embodied as one or more circuitry components including, but not limited to, processing circuitry, network interfaces, peripheral devices, input devices, output devices, sensors, etc. In some embodiments, a circuit may take the form of one or more analog circuits, electronic circuits (e.g., integrated circuits (IC), discrete circuits, system on a chip (SOCs) circuits, etc.), …”; [0091] “In the example shown in FIG. 2, the various “optimizers”, “monitors”, “applications”, “controllers”, “services”, etc. are provided as machine-readable instructions stored in memory 112 of the central plant controller 102 and executed by processor 110. In various other embodiments, the various “optimizers”, “monitors”, “applications”, “controllers”, “services”, etc. described herein are provided by various circuits and/or circuit components as described in the preceding paragraphs. The building automation system 108 may also include various combinations of one or more circuits in various embodiments. It should be understood that many implementations of the various “optimizers”, “monitors”, “applications”, “controllers”, “services”, “systems”, etc. described herein are possible.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takenaka, Terzic and Fread before them, to modify the controllers of the system to incorporate a circuit in the form of one or more of analog circuits, integrated circuits (IC), discrete circuits, system on a chip (SOCs) circuits, etc.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow using best available circuits or processors for the system (Fread: [0089] “As used herein, the term “circuit” may include hardware structured to execute the functions described herein. In some embodiments, each respective “circuit” may include machine-readable media for configuring the hardware to execute the functions described herein. The circuit may be embodied as one or more circuitry components including, but not limited to, processing circuitry, network interfaces, peripheral devices, input devices, output devices, sensors, etc. In some embodiments, a circuit may take the form of one or more analog circuits, electronic circuits (e.g., integrated circuits (IC), discrete circuits, system on a chip (SOCs) circuits, etc.), telecommunication circuits, hybrid circuits, and any other type of “circuit.” In this regard, the “circuit” may include any type of component for accomplishing or facilitating achievement of the operations described herein. For example, a circuit as described herein may include one or more transistors, logic gates (e.g., NAND, AND, NOR, OR, XOR, NOT, XNOR, etc.), resistors, multiplexers, registers, capacitors, inductors, diodes, wiring, and so on).”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada (US 2009/0090498 A1) teaches a temperature regulating apparatus configured a) to calculates a heat exchange amount of a heat exchanger, a logarithmic mean temperature difference or an average temperature in the heat exchanger, and a flow rate of a second medium, b) to calculate an overall heat transfer coefficient of the heat exchanger based on the heat exchange amount, the logarithmic mean temperature difference or the average temperature, and the flow rate of the second medium, and c) to correct a gain of a regulating operation unit based on a change in the heat exchange amount with a change in the flow rate of the second medium supplied to the heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116